Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                      No. 04-20-00102-CV

 GONZALES NURSING OPERATIONS, LLC f/d/b/a Texas Nursing & Rehab of Gonzales,
                            Appellant

                                                v.

   Alta Mae SMITH, Rosie L. Smith, ALton Allen Jr., A.B. Allen David L. Allen, Melvin L.
          Allen, Individually on behalf of the Estate of Nannie B. Allen, Deceased,
                                           Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-14718
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         Appellant appeals an order denying a plea to the jurisdiction. Because the clerk’s record
initially did not contain a written order disposing of the plea to the jurisdiction, we ordered
appellant to show cause in writing why this appeal should not be dismissed for lack of
jurisdiction. See Archer v. Tunnell, No. 05-15-00459-CV, 2016 WL 519632, at *3 (Tex. App.—
Dallas Feb. 9, 2016, no pet.) (mem. op.) (citing TEX. R. APP. P. 26.1(b)).

        Appellant filed a response to our order stating the trial court signed an order denying the
plea to the jurisdiction on March 16, 2020. A copy of that signed order and a copy of appellant’s
request to the trial court clerk to supplement the clerk’s record are attached to the response.
Accordingly, as it appears this court has jurisdiction over this appeal, it is ORDERED that
appellant’s brief is due no later than twenty (20) days from the date of this order.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court